EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jake Evans on 8/5/2022.

Examiners note: The amendments to the claims filed 6/07/2022 were filed in an improper format and have not been entered. However, with approval from Applicant during telephonic interview held 8/5/2022 (See attached interview summary), Examiner has amended the originally filed claims to substantially reproduce the subject matter found in the amendments filed 6/07/2022 and recommended by the Examiner.

The application has been amended as follows: 

IN THE CLAIMS:


Claim 1:  Claim 1 has been DELETED in its entirety, and REPLACED with the following:
 -- A doorway device including an assembly of components located between an inside space and an outside space of an enclosed area, the enclosed area including a plurality of walls; the assembly of components is located at a bottom of a wall of the plurality of walls, the wall including wall screening, wherein the assembly of components is installed over a baserail of the wall; the assembly of components is configured to replace a removed section of the wall screening; the assembly of components includes a base with a ramp and vertical sides along the ramp to channel a flow of water and debris from inside the enclosure, up and over the baserail, and out through a one-way door; the assembly of components includes an internal and external clamping structure that attaches to both the base rail and the wall screening, thereby providing an opening in the assembly of components between the inside space and the outside space.  --.

Claim 2:  Claim 2 has been DELETED in its entirety, and REPLACED with the following:
--The doorway device of claim 1, wherein the assembly of components is attached at lateral ends to sections of the baserail; the assembly of components is configured to replace a corresponding open section of the baserail and screening.  --.

Claim 3:  Claim 3 has been DELETED in its entirety, and REPLACED with the following:
--The doorway device of claim 1, wherein the assembly of components further includes a doorway comprising a rotating blade mechanism.  --.



Claim 4:  Claim 4 has been DELETED in its entirety, and REPLACED with the following:
-- The doorway device of claim 1, wherein the assembly of components is configured to have flexible vanes secured internally along a top edge and freely moving at a lower edge as a one-way flow control of water and debris through the device.  --.

Claim 5:  Claim 5 has been DELETED in its entirety, and REPLACED with the following:
-- The doorway device of claim 1, wherein the assembly of components also includes a removable catch pan and handle.  --.

Claim 6:  Claim 6 has been DELETED in its entirety, and REPLACED with the following:
-- The doorway device of claim 1, wherein the assembly of components includes channels to receive loose screen edges and spline to secure the loose screen edges.--.

Claim 7:  Claim 7 has been CANCELED and DELETED.



Conclusion
Claims 1-6 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634